MARSHALL, C. J.
1. By the provisions of Section 6308, General Code, prior to the amendment of that section on March 21, 1923, a person, injured by the negligent operation of an autornobile could maintain an action against the owner of such automobile before a justice of the peace holding office in the township where such injured person resides, though such owner be a resident of another township or even of another county and though service of summons be not made in the township where such justice of the peace holds office.
2. In such case summons can only bé regularly served by the sheriff of the county of the defendant’s residence.
3. Section 6308, General Code, .does not enlarge the general jurisdiction of trial courts but on the contrary is a venue statute which merely enlarges the geographic boundaries for the exercise of the general jurisdiction conferred upon such courts by other statutes.
4. Where a cause is pending before a justice of the peace having jurisdiction of the subject-miatter of such cause and a motion is m'ade by an attorney employed by the defendant for a dismissal of such cause for the reason that the court in which the action was filed has no jurisdiction of the subject-matter involved,” such motion amounts to a waiver of irregularities in the service of sumnfons and enters a general appearance of the person of the defendant in the action.
Judgment affirmed.
Robinson, Jones, Matthias, Day and Allen, JJ., concur. Wanamaker, J., not participating.